


Exhibit 10.40

 

FORM OF

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT is made effective for all purposes and in all respects
as of the [           ] day of [                     ], [           ]
(“Effective Date”), by and between WADDELL & REED INVESTMENT MANAGEMENT COMPANY,
a Kansas corporation (“Employer”) and [                          ] (“Employee”).

 

RECITALS

 

WHEREAS, Employer is engaged in the business of providing investment supervision
and advice to certain open-end investment companies (the “Funds”) pursuant to
agreements to serve as investment manager and to portfolios of separate accounts
for which Employer serves as advisor or subadvisor (the “Non-Fund Accounts”);
and

 

WHEREAS, Employee is currently employed by Employer in the capacity of a
portfolio manager of one (1) or more of the Funds and/or one (1) or more of the
Non-Fund Accounts; and

 

WHEREAS, Employer desires to retain the benefits of Employee’s experience and
abilities as an employee from and after the Effective Date for the term set
forth in this Agreement and Employee desires to accept such employment in strict
accordance with the terms and conditions of this Agreement; and

 

WHEREAS, as a condition precedent to the retention of Employee by Employer
pursuant to the terms of this Agreement, Employee has agreed to provide to
Employer certain covenants, including without limitation, certain covenants not
to engage in competition with Employer and certain covenants relating to
confidential information which may be obtained by Employee during the term of
employment; and

 

WHEREAS, Employer and Employee desire to set forth in writing the revised terms
and conditions of their agreements and understandings regarding the employment
of Employee following the Effective Date.

 

NOW THEREFORE, in consideration of the foregoing, of the continued employment of
Employee, of the mutual promises herein contained, and of other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:

 

--------------------------------------------------------------------------------


 

1.                                      Term of Employment.

 

a.                                      Initial Term. Subject to the terms and
conditions set forth herein, Employer hereby employs Employee in the capacity
set forth herein, and Employee hereby accepts such employment as of the
Effective Date, which employment shall continue for an initial term beginning on
the Effective Date and ending on [                       ] (“Initial Term”),
unless sooner terminated in accordance with the provisions of Paragraph 9
hereof.

 

b.                                      Renewal Terms. Following the expiration
of the Initial Term, unless this Agreement has been previously terminated in
accordance with Paragraph 9 hereof, this Agreement shall automatically be
renewed for successive one (1) year periods (“Renewal Terms”), provided,
however, that either party may terminate this Agreement effective as of the
expiration of the Initial Term or any Renewal Term by giving the other party
written notice of such termination at least thirty (30) days prior to the
expiration of such Initial Term or any Renewal Term.

 

c.                                       Definition. As used throughout this
Agreement, “term” shall include the Initial Term and all Renewal Terms, if any.

 

2.                                      Duties of Employee.

 

a.                                      Title and Supervision. During the term
of this Agreement, subject to the discretion of the Chief Investment Officer of
Employer, Employee shall be employed by Employer in the capacity of portfolio
manager or assistant portfolio manager of those Funds set forth in Exhibit A,
attached hereto and incorporated herein by reference, and/or upon instruction
from the Chief Investment Officer of Employer, Employee shall be employed by
Employer in the capacity of portfolio manager or assistant portfolio manager of
specified Non-Fund Accounts. Unless otherwise specified by the Employer,
Employee shall report directly to and take instruction from the Chief Investment
Officer of Employer.

 

b.                                      General Duties. It is understood and
agreed by Employee that Employee’s principal duties on behalf of Employer at the
date hereof are and shall be the usual and customary duties and responsibilities
of a portfolio manager or assistant portfolio manager, as applicable.
Notwithstanding the foregoing, in accepting such employment by Employer,
Employee shall, in addition to those duties specifically prescribed herein,
undertake and assume the responsibility of performing for and on behalf of
Employer such duties as shall be assigned to Employee by Employer at any time
and from time to time. During the term of this Agreement, Employee shall devote
full-time best efforts, skill, attention, loyalty and diligence to serving and
promoting Employer’s interests. Employee shall not, directly or indirectly,
engage or participate in any activities at any time during the term of this
Agreement in conflict with the best interests of Employer or

 

2

--------------------------------------------------------------------------------


 

its affiliates. For purposes of this Agreement, the term “affiliate” shall
include all individuals and entities affiliated with Employer by ownership,
contract or otherwise.

 

c.                                       Specific Duties. The duties of Employee
to Employer shall include, but not be limited to, the following:

 

i.                                          Supervising the investments of the
Funds and Non-Fund Accounts for which Employee serves, from time to time, as
portfolio manager and/or assistant portfolio manager, subject to the authority
of the Chief Investment Officer of Employer;

 

ii.                                       Providing investment advice to the
Funds and Non-Fund Accounts for which Employee serves, from time to time, as
portfolio manager and/or assistant portfolio manager, subject to the authority
of the Chief Investment Officer of Employer;

 

iii.                                    Providing direction and control to the
staff of the Investment Management Division of Employer, subject to the
authority of the Chief Investment Officer of Employer;

 

iv.                                   Complying with all applicable rules,
guidelines, policies and procedures established from time to time by or on
behalf of Employer, including, but not limited to, all personnel rules and the
Code of Ethics adopted by Employer, as amended from time to time; and

 

v.                                      Cooperating with the other employees of
Employer to achieve the objectives and goals of Employer.

 

d.                                      Modification of Duties. It is understood
and agreed that any modification or expansion of Employee’s duties hereunder
shall not, unless specifically agreed to by Employer in a duly executed
amendment of this Agreement, result in any modification or increase of
Employee’s compensation referred to in Paragraph 3 hereof.

 

3.                                      Compensation. During the term of this
Agreement, for any and all services to be rendered or performed for Employer by
Employee, Employee shall be paid the compensation set forth in this Paragraph.
Employee acknowledges and agrees that such compensation constitutes full and
complete compensation for his/her obligations and services and all covenants
under this Agreement.

 

a.                                      Salary. Employee shall be paid an annual
gross salary as Employer in its sole and absolute discretion determines and
notifies Employee (“Salary”). Salary shall be paid to Employee on a semi-monthly
basis, subject to reduction for any and all applicable federal, state and local
withholding, social security and unemployment taxes and any other voluntary
pre-tax or after-tax reductions associated with any benefit or other program
offered to all employees of Employer, in accordance with the standard

 

3

--------------------------------------------------------------------------------


 

payroll policies of Employer. Salary shall be pro-rated for any leave without
pay taken by Employee. Employer may, in its sole and absolute discretion,
determine the timing and amount of future raises in Salary, if any, based upon
such factors as determined by Employer, including without limitation, Employee’s
performance and Employer’s financial condition.

 

b.                                      Discretionary Bonus Compensation. In
addition to the Salary, Employer may pay Employee bonus compensation in such
amount(s) and at such time(s) as Employer in its sole and absolute discretion
determines (“Bonus Compensation”). Nothing contained herein shall entitle
Employee to receive Bonus Compensation.

 

c.                                       Deferred Compensation. Employer may, in
its sole and absolute discretion, award to Employee deferred compensation
pursuant to the terms set forth in the Portfolio Manager’s Deferred Compensation
Plan attached hereto as Exhibit B.

 

4.                                      Employee Benefits. As of the Effective
Date, and continuing during Employee’s term of employment, Employee shall be
entitled, in Employer’s sole and absolute discretion, to participate in all of
Employer’s employee benefit plans which are maintained by Employer from time to
time and set forth in Employer’s manual of “Employee Information - Policies and
Benefits” as the same may be amended and/or supplemented from time to time (the
“Employment Manual”). Such participation shall be subject to any eligibility
restrictions and qualifications set forth in the Employment Manual or other
manuals which relate to the benefit plans set forth in the Employment Manual.

 

5.                                      Disclosure of Information.

 

a.                                      Employee acknowledges that, in and as a
result of the employment relationship created by this Agreement, Employee will
be using, acquiring and/or adding to confidential information of a special and
unique nature and value relating to such matters, including without limitation,
systems, procedures, policies, manuals, trade secrets, lists of clients and
accounts and confidential business information of Employer and its affiliates
(“Confidential Information”). As a material inducement to Employer to enter into
this Agreement and to pay to Employee the Salary referred to in Paragraph 3
hereof (as well as any additional benefits referred to in Paragraphs 3 and 4
hereof), Employee covenants and agrees that Employee shall not, at any time
during (except as may be required to fulfill his/her duties hereunder) or
following the term of employment hereunder, directly or indirectly, use,
disseminate, divulge or disclose, for any purpose whatsoever, any Confidential
Information. Employee understands that Confidential Information includes, but is
not limited to, trade secrets and information relating thereto. In the event of
a breach or threatened breach by Employee of any of the provisions of this
Paragraph 5 or of Paragraph 6 or 7 hereof, Employer, in addition to and not in
limitation of any other rights, remedies or damages available to Employer at law
or in equity, shall be entitled to a permanent injunction in order to prevent or
to restrain any such breach by Employee, or by Employee’s partners, agents,
representatives, servants, employers, employees and/or any and all persons
directly or indirectly acting for or with Employee.

 

4

--------------------------------------------------------------------------------


 

b.                                      Upon termination of employment with
Employer, whether such termination was by Employee or Employer, or at any time
Employer may request, all documents, records, notebooks, computer disks, tapes
and similar repositories of or documents containing any Confidential
Information, including all existing copies, abstracts and summaries thereof,
then in Employee’s possession or control, whether prepared by Employee or
others, shall be the sole property of Employer and shall be returned to Employer
within three (3) days of the termination date or at any time Employer may
request.

 

c.                                       Employee shall not make or permit
others to make, except in fulfilling his/her duties hereunder and for the sole
use and account of Employer and its affiliates, any copies, abstracts or
summaries of any of the materials or information referred to in (a) and (b) of
this Paragraph 5.

 

d.                                      Employee acknowledges that Employee has
no rights to, and Employee shall not assert any rights to, any concepts, methods
or ideas, or improvements thereof, or know-how related thereto, made or acquired
by Employee during and related to Employee’s employment with Employer. All such
concepts, methods or ideas, or improvements thereof, shall be the sole and
absolute property of Employer and/or its affiliates.

 

e.                                       Upon termination of employment with
Employer, neither Employee nor any of Employee’s partners, agents,
representatives, servants, employers, employees and/or any and all persons
directly or indirectly acting for or with Employee shall use or refer to the
name of Employer, Employer’s affiliates or any Fund or Non-Fund Account or to
the performance statistics of Employer, Employer’s affiliates or any Fund or
Non-Fund Account relating to the period Employee was employed or affiliated with
Employer or its affiliates.

 

6.                                      Covenants Against Competition. Employee
acknowledges that the services to be rendered by Employee hereunder are of a
special and unusual character which have a unique value to Employer, the loss of
which cannot adequately be compensated by damages in an action at law. In view
of the unique value to Employer of the services of Employee for which Employer
has contracted hereunder and the Confidential Information which may be obtained
by or disclosed to Employee during the term of employment, and as a material
inducement to Employer to enter into this Agreement and to pay to Employee the
Salary referred to in Paragraph 3 hereof (as well as any additional benefits
referred to in Paragraphs 3 and 4 hereof), Employee covenants and agrees that,
for a period of one (1) year from and after the date this Agreement is
terminated, Employee shall not, directly or indirectly:

 

a.                                      Solicit or divert business from any
client, account or location of Employer or its affiliates or attempt to use or
convert to other methods of using the same or similar products or services as
are provided by Employer or its affiliates which exist upon termination of this
Agreement or existed at any time during the term of this Agreement; or;

 

5

--------------------------------------------------------------------------------

 

b.                                      Solicit for employment or employ any
employee of Employer or its affiliates.

 

7.                                      Accounting for Profits. If Employee
shall violate any of Employee’s covenants or agreements under Paragraphs 5 or 6
hereof, Employer shall be entitled to an accounting and repayment of all
profits, compensation, commissions, remunerations or benefits which Employee
directly or indirectly has realized and/or may realize as a result of or in
connection with any such violation. Such remedy shall be in addition to and not
in limitation of any injunctive relief or other rights or remedies to which
Employer is or may be entitled at law or in equity or under this Agreement.

 

8.                                      Reasonableness of Restrictions.

 

a.                                      Employee acknowledges that he/she has
carefully read and considered the provisions hereof, including without
limitation, the provisions of Paragraphs 5, 6 and 7 hereof and, having done so,
agrees that the restrictions set forth in Paragraphs 5, 6 and 7 hereof
(including, but not limited to, the area and time period of restriction) are
fair and reasonable and are reasonably required for the protection of the
interests of Employer, its shareholders, officers, directors, other employees
and affiliates. Employee specifically acknowledges and agrees that the national
scope of Employer’s and Employer’s affiliates’ business activities necessitates
a national geographical area of restriction in order to effectively protect
Employer’s and Employer’s affiliates’ legitimate business interests.

 

b.                                      Employee represents and acknowledges
that Employee’s experience, age, capabilities, health and personal assets are
such that this Agreement does not deprive Employee from either earning a
livelihood in the unrestricted business activities which remain open to Employee
or from otherwise adequately and appropriately supporting himself/herself.

 

c.                                       In the event that, notwithstanding the
foregoing, any of the provisions of Paragraph 5, 6 or 7 hereof shall be held to
be invalid or unenforceable, the remaining provisions thereof shall nevertheless
continue to be valid and enforceable as though the invalid or unenforceable
parts had not been included therein. In the event that any provision of
Paragraph 5 or 6 relating to time period and/or areas of restriction shall be
declared by a court of competent jurisdiction to exceed the maximum time period
or areas such court deems reasonable and enforceable, said time period and/or
areas of restriction shall be deemed to become and thereafter be the maximum
time period and/or areas which such court deems reasonable and enforceable.

 

9.                                      Termination of Employment.

 

a.                                      The employment of Employee under this
Agreement shall be terminated:

 

i.                                          immediately upon the death of
Employee;

 

6

--------------------------------------------------------------------------------


 

ii.                                       immediately in the event Employee has
a Total Disability. For the purposes of this Agreement, Employee shall be
considered to have a Total Disability if Employee is absent from work for a
period of one hundred eighty (180) consecutive days and Employee is, in the sole
discretion of Employer’s Board of Directors, unable to perform the usual and
customary duties under this Agreement;

 

iii.                                    immediately by the mutual written
agreement of Employee and Employer (unless a different termination date is
agreed to in such written agreement);

 

iv.                                   immediately upon a determination by
Employer that cause exists for such termination;

 

v.                                      upon thirty (30) days’ written notice
from Employer in the event termination of Employee is without cause; or

 

vi.                                   upon thirty (30) days’ written notice from
Employee in the event Employee resigns from employment.

 

b.                                      For purposes hereof, the term “cause”
shall include, without limitation, Employee’s material breach of this Agreement;
failure of Employee to reasonably and adequately, as determined by Employer in
its sole and absolute discretion, perform the duties set forth in this
Agreement; fraud against Employer or misappropriation of Employer’s assets;
theft; or conviction of a crime involving dishonesty or theft. “Cause” shall not
include actions which Employee has refused to take because such actions would be
unethical or unlawful.

 

c.                                       Except as provided in this Paragraph or
in Subparagraph 3(c), Employer shall have no further liability to Employee
hereunder for the payment of unaccrued Salary, the payment of Bonus
Compensation, the payment of deferred compensation or the provision of any of
the additional benefits referred to in Paragraphs 3 or 4 hereof following the
termination of Employee’s employment hereunder.

 

10.                               Burden and Benefit. This Agreement shall be
binding upon, and shall inure to the benefit of, Employer and Employee, and
their respective heirs, personal and legal representatives, successors and
assigns.

 

11.                               Governing Law. It is understood and agreed
that the construction and interpretation of this Agreement shall at all times
and in all respects be governed by the laws of the State of Kansas.

 

12.                               Assignment. Neither this Agreement nor any of
the rights, obligations or interests arising hereunder may be assigned by
Employee without the prior written consent of Employer. Neither this Agreement
nor any of the rights, obligations or interests arising hereunder may be
assigned by Employer without the prior written consent of Employee, except to:
(a) any company affiliated with Employer; (b) any party with which Employer

 

7

--------------------------------------------------------------------------------


 

merges or consolidates; or (c) any party purchasing substantially all of the
assets of Employer, to the extent such party agrees to assume the liability
created by this Agreement.

 

13.                               Severability. The provisions of this Agreement
(including particularly, but not limited to, the provisions of Paragraphs 5, 6
and 7 hereof) shall be deemed severable, and the invalidity or unenforceability
of any one or more of the provisions hereof shall not affect the validity and
enforceability of the other provisions hereof.

 

14.                               Notices. Any notice required to be given
hereunder shall be sufficient and deemed given when in writing, and sent by
certified or registered mail, return receipt requested, first-class postage
prepaid or hand delivered, to Employee’s last known residence in the case of
Employee, and to its principal office to the attention of the Chief Investment
Officer in the case of Employer.

 

15.                               Remedies. Employer and Employee hereby
acknowledge and agree that the services to be rendered by Employee hereunder are
of a special, unique and extraordinary character which gives them value to
Employer for the loss of which Employer cannot reasonably or adequately be
compensated in damages, and Employee acknowledges and agrees that a breach by
Employee of the provisions of this Agreement will cause Employer irreparable
injury and damage. Employee, therefore, expressly agrees that Employer shall be
entitled to injunctive and other equitable relief to prevent a breach of this
Agreement, or any part thereof, and to secure its enforcement, in addition to
any other remedy to which Employer might be entitled. Employer shall further be
entitled to suspend all payments otherwise due to Employee in the event of a
material breach of this Agreement by Employee. Any and all of Employer’s
remedies for the breach of this Agreement shall be cumulative and the pursuit of
one remedy shall not be deemed to exclude any and all other remedies with
respect to the subject matter hereof.

 

16.                               Survival. The covenants and agreements
contained in this Agreement calling for or restricting future conduct on the
part of Employee shall survive the termination of Employee’s employment.

 

17.                               Entire Agreement. This Agreement and the
Portfolio Managers’ Deferred Compensation Plan attached hereto as Exhibit B
contain the entire agreement and understanding by and between Employer and
Employee with respect to the employment herein referred to, and no
representations, promises, agreements or understandings, written or oral, not
herein contained shall be of any force or effect.

 

18.                               Amendment. No change or modification hereof
shall be valid or binding unless the same is in writing and signed by the
parties.

 

19.                               Waiver. No waiver of any provision of this
Agreement shall be valid unless the same is in writing and signed by the party
against whom such waiver is sought to be enforced. No valid waiver of any
provision of this Agreement at any time shall be deemed a waiver of

 

8

--------------------------------------------------------------------------------


 

any other provision of this Agreement at such time or shall be deemed a valid
waiver of such provision at any other time.

 

20.                               Headings. The paragraph headings contained in
this Agreement are inserted for purposes of convenience and reference only and
shall in no way affect the meaning or interpretation of any provisions of this
Agreement.

 

IN WITNESS WHEREOF, Employer and Employee have duly executed this Agreement to
become effective as of the Effective Date.

 

 

EMPLOYER:

 

 

 

WADDELL & REED INVESTMENT MANAGEMENT COMPANY

 

 

 

 

 

 

 

By:

 

 

 

[Name]

 

 

[Title]

 

 

 

 

 

 

 

EMPLOYEE:

 

 

 

 

 

 

 

 

 

[Name]

 

9

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FUNDS FOR WHICH EMPLOYEE SERVES AS

PORTFOLIO MANAGER OR ASSISTANT PORTFOLIO MANAGER

 

[Funds]

 

10

--------------------------------------------------------------------------------
